DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-12 and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 9-12 and 14-15 recite “the use of a beverage component”. "Use" claims that do not purport to claim a process, machine, manufacture or composition of matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Olaniran et al (Flavour-active volatile compounds in beer: production, regulation and control).
In regard to claim 1, Olaniran et al discusses flavour-active volatile compounds in beer. It is noted that the instant claims are product/composition claims. It is further noted that beer reads on “beverage component” as claimed. 
In regard to claim 1, Olaniran et al discloses that “Ethanol and CO2 are the primary by-products formed during fermentation (1)” (Col. 2 on page 15). 


    PNG
    media_image1.png
    306
    681
    media_image1.png
    Greyscale


In regard to the recitation of acetaldehyde in claim 1, Olaniran et al discloses:
Acetaldehyde from yeast metabolism as a step in the production of alcohol from glucose has a crisp green apple flavour. Acetaldehyde is the major aldehyde to consider owing to its importance as an intermediate in the formation of ethanol and acetate. Acetaldehyde has a flavour threshold of 10–20 mg/L and its presence in beer above the threshold value results in ‘grassy’ off-flavours (1). However, many tasters can detect this compound at much lower levels (1,31) (page 14 bottom paragraph, page 15 top paragraph).
Olaniran et al discloses that isoamyl alcohol is associated with beer flavor and organoleptic threshold is 70 ppm (See table 1 on page 15 and above).
Olaniran et al discloses:
Aroma-active esters represent a large group of flavour active compounds, which confer a fruity-flowery aroma to beer (21) (Col. 2 on page 14).
There are two main groups of volatile esters in fermented beverages. The first group contains the acetate esters (in which the acid group is acetate and the alcohol group is ethanol or a complex alcohol derived from amino acid metabolism), such as ethyl acetate (solventlike 
The threshold concentration of the ethyl acetate in beer is 30 mg/L, but for lager-type beers the recommended concentration is 2 and 3.8 mg/L, respectively (Col. 2 on page 14).
In regard to the recitation of myrcene and humulene, it is noted these compounds are hop oils and are inherently present in hops. Hops are conventional beer ingredients employed for imparting to beer its characteristic and bitter aroma. By disclosing hops a hop oils, Olaniran et al inherently discloses myrcene and alpha-humulene:
Generally, beer is ‘hopped’ by the addition of dried hop cones (female flowers of the species Humulus lupulus L.) into the wort kettle during the boiling step of beer making. The addition of hops has been found to enhance the quality of the beer as well as introducing the characteristic bitter taste, which is a desirable flavour to consumers (45). Hops contain many diverse groups of organic compounds. Of specific interest are the resins containing mainly hop acids, hop oil and polyphenol (page 16).
In regard to the alcohol content recitations, it is noted that the alcohol content of beer is within the claimed range.
Further in regard to the concentration recitations as claimed, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentration recitations as claimed, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/            Primary Examiner, Art Unit 1791